DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	An Examiner’s amendment to the Title of Invention appears below.

3.	In response to the reply filed on 04/25/2022, claims 1–20 are allowed.  Claims 21–22 are cancelled.

The listing of claims in the reply represents the latest version of the claims in the application.


EXAMINER’S AMENDMENT
4.	Pursuant to MPEP § 606.01, the title has been changed to:

“Scheduling Tasks based on Calculated Processor Performance Efficiencies.”

** End of EXAMINER’S AMENDMENT **


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in independent claims 1, 10, and 16, viewing as a whole, specific to the recited limitations of:

“calculating, by the processor, a required performance for the task;
calculating, by the processor, a use performance and a real performance of a respective candidate processor among the plurality of candidate processors;
calculating, by the processor, a power corresponding to the real performance;
calculating, by the processor, expected energy usage of the respective candidate processor based on the required performance, the use performance, the real performance, and the power corresponding to the real performance
calculating, by the processor, performance efficiency of the respective candidate processor based on the expected energy usage and the real performance” (claim 1); and

“calculating, by the processor, first through n-th performance efficiencies of the first through n-th candidate processors capable of processing the task, respectively based on at least a use performance of a respective one of the first through n-th candidate processors, a real performance of the respective one of the first through n-th candidate processors and a power corresponding to the real performance” (claim 10).

	See Applicant’s specification:
¶ 33: Specifically, the scheduler 135 calculates the real performance (actual performance) of the candidate processor. Here, the real performance may denote performance set in the processor at the time of scheduling. In other words, the real performance denotes maximum performance of the processor at the time of scheduling at a frequency set in the processor. Specifically, the real performance of the processor may be determined by the frequency set in the processor.

¶ 34: In addition, the scheduler 135 calculates the use performance of the candidate processor. Here, the use performance denotes performance required for the processor to perform a basic operation and/or a currently assigned task. The use performance may also be referred to as the required performance of the processor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
May 4, 2022